Citation Nr: 0214034	
Decision Date: 10/09/02    Archive Date: 10/17/02

DOCKET NO.  99-08 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for nicotine 
dependence.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

4.  What evaluation is warranted for scar, left hand from 
January 30, 1998?   

(The issue of entitlement to service connection for a 
psychiatric disorder will be the subject of a decision to be 
released at a later date.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Associate Counsel


INTRODUCTION

The veteran had active service from July 1978 to March 1979.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.  

In connection with his appeal, the veteran testified at a 
hearing in Denver, Colorado before the undersigned in June 
2002.  A transcript of the hearing is associated with the 
claims file. 

The Board is undertaking additional development on the issue 
of entitlement to service connection for a psychiatric 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903)).  After giving notice and 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing this issue.



FINDINGS OF FACT

1. All available evidence and information necessary for an 
equitable disposition of the veteran's claims has been 
obtained by the RO.

2.  The veteran's asthma is not shown to be related to 
service or any incident thereof.

3.  Nicotine dependence is not shown to be related to service 
or to any incident thereof.

4.  In a May 1997 rating decision, the RO denied service 
connection for a right knee disorder.

5.  Evidence received in support of the current petition to 
reopen the claim of entitlement to service connection for a 
right knee disorder is not so significant that it must be 
considered in order to fairly decide the merits of the 
underlying claim.

6.  The veteran's left hand scar does is not poorly nourished 
with repeated ulceration.  Moreover, it is not objectively 
tender and painful, and it does not objectively cause a 
limitation of left hand function.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred or aggravated during the 
veteran's active duty service.  38 U.S.C.A. §§ 1131, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001); 66 
Fed.Reg. 45620 (Aug. 29, 2001) (to be codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326).

2.  Nicotine dependence was not incurred or aggravated during 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 
5103A, 5107; 38 C.F.R. § 3.303; 66 Fed.Reg. 45620 (Aug. 29, 
2001) (to be codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326).

3.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right knee injury.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (a) (2001).

4.  Since January 30, 1998, the criteria for a compensable 
rating for a left hand scar have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.20, 4.71a, 4.118, Diagnostic 
Codes 5220-5223, 7803, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
act identifies and describes duties on the part of VA to 
advise a claimant of the evidence needed to substantiate a 
claim and to help a claimant obtain that evidence.  The 
duties to notify and assist claimants have been implemented 
by regulations published at 66 Fed. Reg. 45620 (Aug. 29, 
2001).  

In this case, the RO has obtained the veteran's service 
medical records, pertinent VA medical treatment records, and 
a VA examination.  The veteran was sent a VCCA notice letter 
in June 2001.  An April 1999 statement of the case, and April 
2000 and December 2001 supplemental statements of the case, 
set out the applicable law and regulations.  The June 2001 
letter specifically provided the veteran with notice of the 
information necessary to substantiate his claims, 
requirements pertaining to the reopening of his claim, and 
the type of evidence needed to show an increase in his 
service-connected disability.  VA informed the veteran that 
it would help him secure records if he identified a source 
that held pertinent evidence.  VA also notified the appellant 
that ultimately it was his responsibility to ensure that 
pertinent evidence was received by VA.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, and 
finds that all probative evidence has been obtained, to 
include a VA examination.  Since there is no identified 
probative evidence which remains outstanding, it is not 
possible for VA to notify the appellant of evidence he should 
obtain or evidence that VA would attempt to obtain.  Cf. 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In sum, the 
Board finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.

A review of the veteran's service medical records reveals no 
complaints, findings or diagnoses of asthma.  The records do 
show that he was seen for complaints of sinus congestion and 
diagnosed with an upper respiratory infection, but again, he 
was never diagnosed with asthma.  

The service medical records show that the veteran injured his 
right knee after falling on a stump in December 1978, and he 
was diagnosed with a moderate right knee contusion.  In 
January 1979, however, the veteran was seen for an orthopedic 
examination which revealed a normal knee.  

The veteran's January 1979 service discharge examination was 
negative for any findings, treatment, or diagnoses of a 
respiratory disorder or a right knee disorder.  

The veteran filed his original claim for service connection 
for residuals of a right knee injury in December 1996.

The veteran underwent a VA examination in October 1996.  He 
stated that he had had barely controlled asthma for the prior 
eight years.  He felt that smoking made it worse, however, he 
was not willing to quit.  Examination of the lungs resulted 
in a clinical assessment of asthma, barely controlled by 
inhalers and aggravated by smoking.  Examination of the lower 
extremities revealed no pertinent findings.

VA outpatient treatment records dated in February 1997 reveal 
that the veteran complained of pain in his knees.  He stated 
that his knees started to hurt about six weeks prior to this 
study.

In a May 1997 rating decision, the RO denied entitlement to 
service connection for residuals of a right knee injury on 
the basis that there was no evidence of a nexus between any 
right knee condition and the appellant's service.  Based on a 
VA Form 21-8947 the Board finds that the veteran was notified 
of the RO's decision, but he did not file a timely appeal.

VA medical treatment records dated from September 1996 to 
January 1998 reveal that the veteran was treated on numerous 
occasions for complaints pertaining to asthma.

In a November 1998 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for residuals of a 
right knee injury.  The RO granted service connection for 
scar, left hand, on the basis that service medical records 
showed that the veteran developed a blister on his left palm 
at the base of the third finger.  The blister was lanced and 
became infected.  The service medical records showed that the 
infection, diagnosed as cellulitis, cleared but with scar 
formation.  Accordingly, service connection for scar, left 
hand was granted effective January 30, 1998 (the date of the 
veteran's claim).  The veteran filed a timely appeal.

VA outpatient treatment records dated from July 1998 to June 
1999 document that the veteran was seen with complaints of 
asthma. The records also show that the veteran continued to 
smoke in spite of his diagnosed asthma.  He discussed smoking 
cessation with the aid of the nicotine patch.  

In an April 1999 treatment record, the veteran complained of 
long standing right knee pain.

VA outpatient treatment records dated from November 1999 to 
April 2001 document continued complaints of asthma and 
smoking related problems.

The veteran underwent a VA examination in July 2001.  He 
reported difficulty with his left hand, as well as base of 
the third digit on the palmar side of that hand.  He denied 
any recent fever, chills, discharge from the left hand, or 
evidence of lymphangitis or lymphadenopathy.  Physical 
examination of the left hand revealed the complete absence of 
redness, tenderness, increase in local heat, or swelling.  
There was absolutely no evidence of muscle atrophy, 
tenderness, or drainage present on deep palpation of the 
hand.  Dorsiflexion and palmar flexion of both hands were 
well within normal range.  There was approximately a 1.5 cm 
incision longitudinal at the base of the third digit on the 
palmar side of the left hand.  There was no evidence of 
infection or drainage at that side.  The examination of the 
left cubital fossa and left axilla discloses no evidence of 
lymphadenopathy.  There were no red streaks in the left 
forearm or arm to suggest lymphangitis.  Left hand grasp was 
slightly weaker than the right.  The diagnosis was status 
post laceration with infection, palmar side base of left 
third digit without current evidence of infection or 
inflammation.  There was a slight weakness of the left hand 
grasp as compared to the right.  

At a June 2002 hearing before the undersigned Member of the 
Board, the veteran testified that he had decreased strength, 
pain and numbness of the left hand.  With regard to his right 
knee, the veteran reported that he experiences popping, 
weakness and instability.  He stated that he first started 
having problems with asthma during service and that he 
started smoking as a child and began smoking regularly in 
service.    

Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Asthma

In this case, there is no competent evidence linking asthma 
to the veteran's service.  The service medical records do not 
reveal that the appellant was ever seen inservice for 
complaints that were then, or retrospectively, diagnosed as 
asthma.  The veteran stated at the October 1996 VA 
examination that he has had asthma for the past eight years 
which would indicate an onset of the disorder several years 
post-service.  Simply put, there is no competent evidence 
supporting the veteran's claim that his asthma is related to 
service.  Thus, the Board must conclude that service 
connection for asthma is not warranted.

In reaching this decision the Board acknowledges the 
appellant's own testimony that his asthma is related to 
service.  The veteran, however, as a lay person untrained in 
the field of medicine is not competent to offer an opinion 
which requires specialized medical knowledge.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Nicotine Dependence
 
Legislation has been enacted prohibiting service connection 
for disability on the basis that it resulted from an injury 
or disease attributable to the use of tobacco products by a 
claimant during the claimant's military service.  38 U.S.C.A. 
§ 1103 (West Supp. 2002).  This section, however, applies 
only to claims filed after June 9, 1998, and as this claim 
predates the change it is not affected.

The evidence of record, however, shows that the veteran 
smoked prior to his active duty service.  Indeed, the veteran 
testified under oath about his preservice smoking, and an 
April 2001 VA outpatient clinic note records a 30 to 50 pack 
year history of smoking.  As there is no competent evidence 
that he became nicotine dependent in service or that any 
preexisting nicotine dependence was permanently aggravated by 
service alone, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  Hence, service 
connection is denied.

Because the preponderance of the evidence is against the 
claims for service connection for asthma and nicotine 
dependence, the benefit-of-the-doubt rule does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

New and Material Evidence Claim

As noted above, in a May 1997 rating action, the RO denied 
service connection for residuals of right knee injury.  The 
veteran was notified of the determination and did not perfect 
a timely appeal.  Absent the filing of a timely appeal a 
rating determination is final.  38 U.S.C.A. § 7105.  If, 
however, new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

Pursuant to 38 C.F.R. § 3.156(a), new and material evidence 
means evidence not previously submitted to agency decision-
makers which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Thus, if the newly presented evidence is not "new," the 
claim to reopen fails on that basis and no further analysis 
of the evidence is required.  Similarly, if "new" evidence 
also is not "material," in the sense that, when considered 
by itself or in connection with evidence previously 
assembled, it is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
the claim to reopen fails on that basis and the inquiry ends.  
38 C.F.R. § 3.156.  If the evidence is determined to be both 
new and material, VA reopens the claim and evaluates the 
merits after ensuring that the duty to assist has been 
fulfilled.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by a claimant since the previously 
disallowed claim in order to determine whether a claim must 
be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).

Since the May 1997 denial, pertinent evidence associated with 
the claims file consists of  a VA outpatient treatment 
records and testimony provided by the veteran at a June 2002 
hearing before the undersigned Member of the Board.  The VA 
outpatient treatment records include a history of the 
appellant's right knee being injured in an April 2000 
postservice car accident.

The newly received VA medical records reveal complaints of 
long standing right knee pain, however, when viewed in light 
of all of the evidence of record these records do not provide 
a link between any current right knee disorder and service.  
Indeed, to the extent that any right knee disorder has been 
diagnosed, it has been specifically associated with a 
postservice car accident.  As such, new and material evidence 
has not been received concerning the issue of entitlement to 
service connection for a right knee disorder.  Hence, the 
benefit sought on appeal is denied.

The Board notes that the veteran is competent to testify that 
he injured his right knee in service.  The veteran, however, 
is not competent to link any current right knee disorder to 
such an incident in service.  Accordingly, where, as here, 
resolution of these issues turns on a medical matter, 
unsupported lay statements, even if new, cannot serve as a 
predicate to reopen a previously disallowed claim.  See Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  As such, the criteria 
for reopening the claim of entitlement to service connection 
for a right knee disorder are not met.

Increased Rating 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule). The Board attempts to determine the extent to 
which the veteran's disability adversely affects his ability 
to function under the ordinary conditions of daily life, and 
the assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55 (1994). The United States 
Court of Appeals for Veterans Claims (Court) has made a 
distinction, however, between a veteran's dissatisfaction 
with the initial rating assigned following a grant of service 
connection, and a claim for an increased rating of a service- 
connected condition. At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
this appeal involves an original claim, the Board has framed 
the issue as shown on the title page.

A 10 percent rating is warranted for scars that are 
superficial, poorly nourished with repeated ulcerations or 
superficial, tender and painful on objective demonstration.  
38 C.F.R. § 4.118, DC 7803, 7804.  Other scars shall be rated 
on limitation of function of the part affected.  38 C.F.R. § 
4.118, DC 7805.  Ankylosis involving fingers of the left hand 
may be compensable under provisions of 38 C.F.R. § 4.71a.  
Finally, however, the rating schedule authorizes the 
assignment of a zero percent (noncompensable) evaluation in 
every instance in which the rating schedule does not provide 
such an evaluation and the requirement for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

The VA examination of July 2001 revealed no redness, 
tenderness, increase in local heat, or swelling.  There was 
also no evidence of muscle atrophy, drainage, or infection of 
the incision site.  There was no evidence that the scar was 
poorly nourished with repeated ulcerations or that the scar 
was tender or painful on objective demonstration.  Further, 
there is no competent evidence that the scar limits left hand 
function, or that the scar causes ankylosis of any left hand 
finger.  The Board must conclude that a compensable rating 
for scar, left hand, is not warranted.  

In reaching this decision the Board considered whether the 
veteran is entitled to a "staged" rating as prescribed by the 
Court in Fenderson.  However, at no time since January 30, 
1998, has the left hand scar objectively been productive of 
disability warranting a compensable rating.

The Board has considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim for an increased rating, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2001).  
There is no showing that either the veteran's service-
connected scar of the left hand presents such an exceptional 
or unusual disability picture as to warrant the assignment of 
a higher evaluation at any stage on an extra-schedular basis.  
In this regard, the veteran has not been hospitalized for 
this disability during the appeal period.  In the absence of 
evidence of any evidence of the need for frequent 
hospitalization or marked interference with employment, 
referral of the case for consideration of an extraschedular 
rating is not in order.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

Service connection for asthma and nicotine dependence is 
denied.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for a right knee 
disorder.

Entitlement to a compensable rating from January 30, 1998 for 
evaluation of scar, left hand, is denied.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

